Name: Commission Implementing Decision (EU, Euratom) 2016/2061 of 23 November 2016 amending Decision 90/180/Euratom, EEC authorising the Netherlands not to take into account certain categories of transactions and to use certain approximate estimates for the calculation of the VAT own resources base (notified under document C(2016) 7441)
 Type: Decision_IMPL
 Subject Matter: taxation;  Europe;  management;  EU finance;  free movement of capital
 Date Published: 2016-11-25

 25.11.2016 EN Official Journal of the European Union L 319/43 COMMISSION IMPLEMENTING DECISION (EU, Euratom) 2016/2061 of 23 November 2016 amending Decision 90/180/Euratom, EEC authorising the Netherlands not to take into account certain categories of transactions and to use certain approximate estimates for the calculation of the VAT own resources base (notified under document C(2016) 7441) (Only the Dutch text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to Council Regulation (EEC, Euratom) No 1553/89 of 29 May 1989 on the definitive uniform arrangements for the collection of own resources accruing from value added tax (1), and in particular the second indent of Article 6(3) thereof, After consulting the Advisory Committee on Own Resources, Whereas: (1) Under Article 371 of Council Directive 2006/112/EC (2), the Netherlands may, in accordance with the conditions applying in that Member State on 1 January 1978, continue to exempt the transactions listed in Annex X, Part B; those transactions must be taken into account for the determination of the VAT own resources base. (2) By Commission Decision 90/180/Euratom EEC (3), the Netherlands has an authorisation to use approximate estimates for transactions referred to in point 13 of Annex X, Part B to Directive 2006/112/EC. (3) In its letter of 7 December 2015 (4), the Netherlands requested the withdrawal of its authorisation for the calculation of its VAT own resources base for transactions referred to in point 13 of Annex X, Part B to Directive 2006/112/EC, as it is no longer necessary due to a change in the national legislation with effect from 1 April 2012. The authorisation should be withdrawn as requested by the Netherlands. (4) It is therefore appropriate to amend Decision 90/180/Euratom, EEC accordingly, HAS ADOPTED THIS DECISION: Article 1 In Decision 90/180/Euratom, EEC, point 6 of Article 2 is repealed. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 23 November 2016. For the Commission Kristalina GEORGIEVA Vice-President (1) OJ L 155, 7.6.1989, p. 9. (2) Council Directive 2006/112/EC of 28 November 2006 on the common system of value added tax (OJ L 347, 11.12.2006, p. 1). (3) Commission Decision 90/180/Euratom, EEC of 23 March 1990 authorising the Netherlands not to take into account certain categories of transactions and to use certain approximate estimates for the calculation of the VAT own resources base (OJ L 99, 19.4.1990, p. 30). (4) Ares(2015)5692366.